Exhibit Wynn Resorts, Limited Reports First Quarter Results LAS VEGAS, May 1, 2008 (BUSINESS WIRE) Wynn Resorts, Limited (Nasdaq: WYNN) today reported financial results for the first quarter ended March 31, Net revenues for the first quarter of 2008 were $778.7 million, compared to $635.3 million in the first quarter of 2007. The revenue increase was driven primarily by a 61.4% increase in revenues at Wynn Macau. Consolidated adjusted property EBITDA (1) increased 4.0% to $197.8 million for the first quarter of 2008, compared to $190.2 million in the first quarter of On a US GAAP (Generally Accepted Accounting Principles) basis, net income for the quarter was $46.7 million, or $0.41 per diluted share, compared to net income of $58.4 million, or $0.54 per diluted share in 2007.Adjusted net income in the first quarter of 2008 was $78.2 million, or $0.69 per diluted share (adjusted EPS)(2) compared to an adjusted net income of $72.6 million, or $0.67 per diluted share in the first quarter of 2007. Wynn Las Vegas First Quarter Results For the quarter ended March 31, 2008, Wynn Las Vegas generated adjusted property EBITDA of $68.4 million, compared to $111.2 million in the first quarter of 2007, with a 23.8% EBITDA margin on net revenue. The EBITDA decline was primarily driven by lower table hold percentage of 19.9% in the first quarter of 2008 compared to 27.6% in the comparable period in 2007. Net casino revenues in the first quarter of 2008 were $125.1 million, compared to $173.1 million for the first quarter of 2007. Table games drop decreased 3.1% from the comparable period in 2007 to $533.3 million. Slot machine handle of $897 million was 2.8% below the comparable period of 2007 and win per unit per day was $227, compared to a win per unit per day of $256 in the first quarter of Gross non-casino revenues for the quarter were $201.6 million, a 3.3% increase from the first quarter of 2007, driven primarily by higher entertainment revenues.
